 1                                                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8

 9
                                   UNITED STATES DISTRICT COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11

12
     SALVADOR NEDUELAN, an individual                   ) CASE NO. CV 19-369-R
13                                                      )
                             Plaintiff,                 ) ORDER GRANTING PLAINTIFF’S
14                                                      ) MOTION TO REMAND
            v.                                          )
15
                                                        )
16   WERNER ENTERPRISES, INC.; et al.,                  )
                                                        )
17                           Defendants.                )
                                                        )
18                                                      )
19
20          Before the Court is Plaintiff’s Motion to Remand, which was filed on March 28, 2019.

21   (Dkt. No. 12). Having been thoroughly briefed by both parties, this Court took the matter under

22   submission on April 26, 2019.

23          On December 11, 2018, Plaintiff filed a Complaint in the Superior Court of California for

24   the County of San Bernardino (Case No. CIVDS1832033). The Complaint asserts causes of

25   action for: (1) actual/perceived disability discrimination in violation of Cal. Gov. Code § 12940 et.

26   seq.; (2) actual/perceived disability retaliation in violation of Cal. Gov. Code § 12940 et. seq.; (3)

27   failure to engage in the mandatory good faith interactive process in violation of Cal. Gov. Code §

28   12940 et. seq.; (4) failure to accommodate in violation of Cal. Labor Code § 12940; (5) failure to
 1   pay overtime wages in violation of Cal. Labor Code § 510 and IWC Wage Order No. 4; (6)

 2   violation of Cal. Bus. & Prof. Code § 17200 et. seq. for unfair business practices; and (7)

 3   retaliation and wrongful termination in violation of public policy. Defendants timely removed the

 4   action to federal court on February 26, 2019 on the basis of diversity jurisdiction. Plaintiff now

 5   moves to remand this case to state court on the grounds that Defendant cannot prove by a

 6   preponderance of the evidence that diversity exists between the parties and that the amount in

 7   controversy exceeds $75,000. Defendant opposes, arguing that Plaintiff’s potential recovery

 8   exceeds $75,000 and that complete diversity exists between the parties.

 9          A defendant may remove a civil action from state court if the action could have originally

10   been filed in federal court. 28 U.S.C. § 1441(a). “The burden of establishing federal subject

11   matter jurisdiction falls on the party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire

12   Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). The removing party must prove its jurisdictional

13   allegations by a preponderance of the evidence. Id. at 567. If the complaint does not clearly

14   establish the jurisdictional amount, then the court may consider facts in the removal petition.

15   Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). Courts “may view

16   whatever evidence has been submitted on the issue to determine whether subject matter

17   jurisdiction exists . . . .” Jankins v. Wells Fargo Bank, N.A., 2017 WL 1181562, at *3 (C.D. Cal.

18   March 29, 2017). The Federal Rules do not require that evidence in support of or in opposition to

19   a motion to remand be admissible. See id.

20          Federal courts have diversity jurisdiction over civil actions where the amount in

21   controversy exceeds $75,000 and there is complete diversity of citizenship between the parties. 28

22   U.S.C. § 1331. For purposes of diversity jurisdiction, a corporation is a citizen of the state in

23   which it is incorporated and the state where it maintains its principal place of business. Hertz

24   Corp. v. Friend, 559 U.S. 77, 80 (2010). And “[t]he citizenship of an LLC is the citizenship of its

25   members.” Neuport Assoc., LLC v. Newton, 2016 WL 7176573, at *1 (C.D. Cal. Dec. 9, 2016).

26   See also Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) “[L]ike a

27   partnership, an LLC is a citizen of every state of which its owners/members are citizens.”

28   Diversity is determined by the state of the facts at the time the action was filed. Grupo Dataflux v.


                                                       2
 1   Atlas Global Grp., L.P., 541 U.S. 567, 570 (2004).

 2          Here, Defendants state in their Notice of Removal that at the time the Complaint was filed,

 3   Plaintiff was a California resident, that Defendant Werner Enterprises, Inc. is, and at the time the

 4   Complaint was filed was, a Nebraska Corporation, organized and existing under the laws of the

 5   State of Nebraska with its principal place of business in Nebraska. Furthermore, Defendants state

 6   that Defendant Drivers Management, LLC is a Delaware Limited Liability Company with its

 7   principal place of business in Nebraska. Defendants contend that because Plaintiff is a citizen of

 8   California, and neither Defendant is a citizen of California, and because they pled an amount in

 9   excess of $75,000 that the requirements of diversity jurisdiction have been satisfied. However,

10   both parties incorrectly state the law for determining citizenship of a limited liability company.

11   For purposes of diversity jurisdiction, a limited liability company is a citizen of every state in

12   which its members are citizens. Defendants fail to provide evidence regarding citizenship of the

13   members of Drivers Management, LLC. Without this information, this Court finds that Defendant

14   has failed to meet its burden to show by a preponderance of the evidence that this court has subject

15   matter jurisdiction pursuant to diversity jurisdiction. This Court finds it unnecessary to determine

16   whether Defendants have sufficiently pled an amount in controversy in excess of $75,000 without

17   finding complete diversity.

18          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand is GRANTED. (Dkt. No.

19   12).

20   Dated: May 10, 2019.

21

22
                                                    ___________________________________
23                                                            MANUEL L. REAL
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                        3
